DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mason (US 2018/0107017 cited in IDS) in view of Kelley et al (“Kelly” US 5,768,001).
For claims 1, 17 and 18, Mason teaches a line narrowing module 130 (fig. 3A par. 37), a gas laser apparatus 805 comprising the line narrowing module 130 (fig. 8 par.’s 103-104), and a device manufacturing method using the gas laser apparatus (par. 2), the line narrowing module including:
a prism 420 including an entrance side surface that light enters, an exit side surface from which the light is emitted, and a bottom surface, and configured to wavelength-disperse the light having entered the entrance side surface and to emit the light from the exit side surface (fig.’s 4A-C par. 59); 
a holder portion 423A having a stationary surface on which the bottom surface of the prism 420 is secured (fig.’s 4A-B par. 63); 
a rotary mechanism portion including a rotary stage 422A on which the holder portion 423A is secured, the rotary stage being configured to rotate the prism around an axis AP perpendicular to a dispersion plane of the light emitted from the prism (fig.’s 4A-C par. 63); 
a drive unit 421A configured to rotate the rotary stage 422A (fig.’s 4A-C par. 63); and 
a grating 400 configured to reflect the light emitted from the prism 420 (fig. 4A par. 59), 
a centroid AR of the prism 420 and a centroid of the rotary stage 422A being located on the axis AP (fig.’s 4A-C par. 63);
the electronic device manufacturing method further comprising: in an exposure process, causing a laser beam emitted from the gas laser apparatus including the line narrowing module to enter an exposure apparatus (fig. 1 par.’s 34-37); and 

The only limitation in question is whether Mason teaches that a centroid of the holder portion 423A is also located on the axis AP. As seen in fig.’s 4A-B, Mason appears to show this feature. However, the problem addressed in Applicant’s disclosure is the very small shift in a centroid G71 of the holder portion due to the presence of holding elements 81-86 (see Applicant’s Specification [0052] and fig.’s 5-6). Because Mason does not clearly state how the prism 420 is fixed to the holder portion 423A, Mason does not explicitly teach, in the schematic drawings of fig. 4, whether similar holding elements are present or absent on the holder portion 423A. Furthermore, Mason fails to expressly state that the centroid of the holder portion 423A is located on the axis AP. Therefore Mason does not explicitly teach this limitation.
Kelly teaches a spin motor 14 for rotating an optical element 22 wherein a holder portion 16 is configured such that its center of mass coincides with the rotational axis A—A in order to provide balanced rotation (fig. 1 3:7-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus and method of Mason to include locating a centroid of the holder portion 423A on the rotational axis AP in order to locate the center of mass on said axis and achieve balance rotation as taught by Kelly.
For claims 2 and 3, Mason teaches wherein the bottom surface of the prism has a triangular shape (fig. 4A), but does not explicitly teach wherein the apexes of the bottom surface do not overlap the stationary surface of the holder portion 423A. 
However, Mason teaches other prisms such as prism 405 having a similar rotation system 405A, wherein the apexes of the triangular bottom surface do not overlap the stationary surface of the holder portion (fig. 4A par. 62). It would have been obvious to one of ordinary skill in the art to further modify 
For claim 16, Mason teaches wherein the drive unit includes a piezoelectric substance (par. 65).
Claims 4-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mason and Kelley as applied above, and further in view of Shimoda et al (JP 2015-175611 cited in IDS). Note: a machine translation is provided with this action.
For claims 4-7, Mason does not explicitly teach wherein the prism is secured on the holder portion with three dot-like adhesive portions surrounding the axis.
Shimoda teaches a rotatable prism 20 (fig. 1 par. 46) which is secured to a base 30 by a plurality of dot-like adhesive portions arranged symmetrically around the axis for preventing strain
concentration due to temperature rise and reducing deformation (par. 61).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Mason to include securing the prism on the holder with a plurality of dot-like adhesive portions around the prism as taught by Shimoda for preventing strain concentration due to temperature rise and reducing deformation. In particular for the arrangement of Mason where the element has three faces, it would be obvious to select three as the number of symmetrically arranged adhesive portions in order to evenly surround the element and achieve the desired strain prevention. Therefore the matter of claims 4-7 is not patentable over Mason, Kelley and Shimoda.
	For claims 13-15, Mason does not explicitly teach wherein the holder is secured on the rotary stage with three screws around the axis.
	Shimoda further teaches securing the base 30 on the rotary stage with a plurality of screws 38 around the axis (fig. 3 par. 56).
.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mason and Kelley as applied above, and further in view of Inoue et al (JP 2001-350006).
	For claim 12, Mason does not explicitly teach wherein the prism includes a light shielding film provided on the bottom surface.
	Inoue teaches a prism used in an image projection optical system (fig.’s 1-3 par. 1) wherein unused surfaces of the prism are coated with a light-shielding film to reduce stray light (par. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Mason to include a light shielding film provided on the bottom surface of the prism in order to reduce unwanted reflections of stray light within the system. Therefore the matter of claim 12 is not patentable over Mason, Kelley and Inoue.
Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931. The examiner can normally be reached Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	11/5/2021